Mr. Justice Waterman delivered toe opinion of the Court. The matters presented by the special pleas were, so far as any defense was thereby disclosed, admissible under the general issue; the defendants’ demurrer was therefore properly sustained. The defendants might, and did, resort to parol evidence to prove what the contract made between the parties was. The signatures of the defendants on the back of the note were prima facie evidence that the defendants assumed the liability of guarantors; whether the evidence introduced was sufficient to" remove the legal presumption of guaranty was a question of fact for the jury. Kingsland et al. v. Koeppe et al., 137 Ill. 344. The defendants were allowed to introduce all the competent evidence offered by them on this question. We find no error warranting a reversal of the judgment of the Circuit Court and it is affirmed.